Exhibit 16.1 www.rrbb.com ROSENBERG RICH BAKER BERMAN & COMPANY 265 Davidson Avenue, Suite 210 • Somerset, NJ 08873-4120 • PHONE 908-231-1000 FAX 908-231-6894 • 111 Donnell Road, Suite 100 • Maplewood, NJ 07040 PHONE 973-763-6363 • FAX 973-763-4430 July 30, 2012 Carl S. Schwartz, CPA * David N. Roth, CPA Steven J. Truppo, CPA Leonard M. Friedman, CPA/ABV, CBA w■ Gary A. Sherman, CPA Robert S. Quick, CPA Brian Zucker, CPA Pamela I3ezner Ali, CPA Marsha L. Baldinger, CPA/ABV, CFP ●■ Howard B. Condo, CPA Alvin P. Levine, CPA Daniel M. Brooks, CPA United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Ultimate Rack, Inc. Commission File No. 000-1540237 Dear Sir or Madam: We have read the statements that Ultimate Rack, Inc. will include in the Amendment No. 1 to Registration Statement on Form S-1 that it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made in the Amendment to the Registration Statement on Form S-1. Very truly yours, /s/ Rosenberg Rich Baker Berman & Company AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS • CENTER FOR AUDIT QUALITY • PRIVATE COMPANIES PRACTICE SECTION • IGAF POLARIS • REGISTERED WITH THE PUBLIC COMPANY ACCOUNTING OVERSIGHT BOARD *Bewared Investment Advisor • Accredited in Business Valuation 111 Certified Business Appraiser • Certified Financial Planner
